UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22263 Exchange Traded Concepts Trust (Exact name of Registrant as specified in charter) J. Garrett Stevens 2545 South Kelly Avenue Suite C Edmond, Oklahoma 73013 (Address of principal executive offices) (Zip code) J. Garrett Stevens Exchange Traded Concepts Trust 2545 South Kelly Avenue Suite C Edmond, Oklahoma 73013 (Name and address of agent for service) Copy to: W. John McGuire Bingham McCutchen LLP 2treet NW Washington, DC 20006 Registrant’s telephone number, including area code: 1-405-778-8377 Date of fiscal year end: April 30, 2014 Date of reporting period: July 31, 2013 Item 1.Schedule of Investments VelocityShares Schedule of Investments ● Equal Risk Weighted Large Cap ETF ● July 31, 2013 (Unaudited) Description Shares Fair Value COMMON STOCK — 99.5% Consumer Discretionary — 13.8% Abercrombie & Fitch, ClA 90 $ Amazon.com 34 AutoNation* AutoZone* 30 Bed Bath & Beyond Best Buy BorgWarner 54 Cablevision Systems, ClA CarMax 78 Carnival CBS, ClB 96 Chipotle Mexican Grill, ClA 20 Coach Comcast, ClA Darden Restaurants Delphi Automotive DIRECTV* 94 Discovery Communications, ClA* 84 Dollar General Dollar Tree DR Horton Expedia Family Dollar Stores Ford Motor Fossil Group* 34 GameStop, ClA Gannett Gap Garmin General Motors Genuine Parts 76 Goodyear Tire & Rubber H&R Block Harley-Davidson 72 Harman International Industries 74 Hasbro Home Depot 96 International Game Technology Interpublic Group of Companies JC Penney Johnson Controls Kohl's L Brands Leggett & Platt Lennar, ClA 92 Lowe's Macy's Marriott International, ClA Mattel McDonald's Netflix 50 Newell Rubbermaid NIKE, ClB Nordstrom Omnicom Group 98 O'Reilly Automotive Description Shares Fair Value PetSmart $ priceline.com* 6 PulteGroup PVH 56 Ralph Lauren, ClA 36 Ross Stores Scripps Networks Interactive, ClA Staples Starbucks Starwood Hotels & Resorts Worldwide 62 Target Tiffany 84 Time Warner Time Warner Cable TJX TripAdvisor 98 Twenty-First Century Fox Urban Outfitters VF 64 Viacom, ClB 82 Walt Disney 80 Washington Post, ClB 20 Whirlpool 32 Wyndham Worldwide 94 Wynn Resorts 34 Yum! Brands Consumer Staples — 12.1% Altria Group Archer-Daniels-Midland Avon Products Beam Brown-Forman, ClB Campbell Soup Clorox Coca-Cola Coca-Cola Enterprises Colgate-Palmolive ConAgra Foods Constellation Brands, ClA* Costco Wholesale 84 CVS Caremark Dr Pepper Snapple Group Estee Lauder, ClA 82 General Mills Hershey Hormel Foods JM Smucker Kellogg Kimberly-Clark 92 Kraft Foods Group Kroger Lorillard McCormick Mead Johnson Nutrition, ClA Molson Coors Brewing, ClB Mondelez International, ClA Monster Beverage VelocityShares Schedule of Investments ● Equal Risk Weighted Large Cap ETF ● July 31, 2013 (Unaudited) Description Shares Fair Value PepsiCo $ Philip Morris International Procter & Gamble Reynolds American Safeway Sysco Tyson Foods, ClA Walgreen Wal-Mart Stores Whole Foods Market Energy — 8.0% Anadarko Petroleum 46 Apache 94 Baker Hughes Cabot Oil & Gas 88 Cameron International 70 Chesapeake Energy Chevron 56 ConocoPhillips CONSOL Energy Denbury Resources Devon Energy 88 Diamond Offshore Drilling 84 Ensco, ClA 80 EOG Resources 28 Equities 76 Exxon Mobil 98 FMC Technologies* 78 Halliburton 86 Helmerich & Payne 74 Hess 68 Kinder Morgan Marathon Oil Marathon Petroleum 56 Murphy Oil Nabors Industries National Oilwell Varco 92 Newfield Exploration Noble Noble Energy 90 Occidental Petroleum 82 Peabody Energy Phillips 66 64 Pioneer Natural Resources 26 QEP Resources Range Resources 94 Rowan, ClA Schlumberger 70 Southwestern Energy Spectra Energy Tesoro 68 Valero Energy Williams WPX Energy Financials — 14.9% ACE 78 Description Shares Fair Value Aflac $ Allstate American Express American International Group* American Tower, ClA ‡ 82 Ameriprise Financial 48 Aon Apartment Investment & Management, ClA ‡ Assurant AvalonBay Communities ‡ 98 Bank of America Bank of New York Mellon BB&T Berkshire Hathaway, ClB 60 BlackRock, ClA 10 Boston Properties‡ 64 Capital One Financial CBRE Group, ClA Charles Schwab Chubb 76 Cincinnati Financial Citigroup 78 CME Group, ClA Comerica Discover Financial Services E*TRADE Financial Equity Residential ‡ Fifth Third Bancorp Franklin Resources 64 Genworth Financial, ClA* Goldman Sachs Group 26 Hartford Financial Services Group HCP ‡ Health Care‡ 84 Host Hotels & Resorts ‡ Hudson City Bancorp Huntington Bancshares IntercontinentalExchange 32 Invesco JPMorgan Chase KeyCorp Kimco Realty ‡ Legg Mason Leucadia National Lincoln National Loews M&T Bank 88 Macerich ‡ 76 Marsh & McLennan McGraw Hill Financial MetLife Moody's 76 Morgan Stanley NASDAQ OMX Group Northern Trust NYSE Euronext People's United Financial Plum Creek Timber ‡ VelocityShares Schedule of Investments ● Equal Risk Weighted Large Cap ETF ● July 31, 2013 (Unaudited) Description Shares Fair Value PNC Financial Services Group $ Principal Financial Group Progressive Prologis ‡ Prudential Financial 68 Public Storage ‡ 54 Regions Financial Simon Property Group ‡ 34 SLM State Street 72 SunTrust Banks T Rowe Price Group 54 Torchmark Travelers 80 Unum Group US Bancorp Ventas ‡ 82 Vornado Realty Trust ‡ 70 Wells Fargo Weyerhaeuser ‡ XL Group, ClA Zions Bancorporation Health Care — 15.4% Abbott Laboratories Actavis* 66 Aetna Alexion Pharmaceuticals* 62 Allergan 66 AmerisourceBergen, ClA Amgen Baxter International Becton Dickinson 76 Biogen Idec 28 Boston Scientific* Bristol-Myers Squibb Cardinal Health CareFusion* Celgene* 32 Cerner Cigna Covidien CR Bard DaVita HealthCare Partners* 82 DENTSPLY International Edwards Lifesciences* Eli Lilly Express Scripts Holding Forest Laboratories Gilead Sciences 74 Hospira Humana Intuitive Surgical 96 Johnson & Johnson Laboratory Corp of America Holdings* Life Technologies McKesson 64 Medtronic Description Shares Fair Value Merck $ Mylan* Patterson PerkinElmer Perrigo Pfizer Quest Diagnostics Regeneron Pharmaceuticals 18 St. Jude Medical Stryker 86 Tenet Healthcare* Thermo Fisher Scientific 72 UnitedHealth Group Varian Medical Systems Waters 66 WellPoint Zimmer Holdings 70 Industrials — 8.5% 3M 62 ADT Boeing 90 Caterpillar 84 CH Robinson Worldwide Cintas CSX Cummins 38 Danaher Deere 84 Dover 74 Dun & Bradstreet 98 Eaton 56 Emerson Electric 82 Equifax Expeditors International of Washington Fastenal FedEx 64 First Solar* Flowserve 82 Fluor 58 General Dynamics General Electric Honeywell International 68 Illinois Tool Works 80 Ingersoll-Rand 78 Iron Mountain Jacobs Engineering Group* Joy Global Kansas City Southern 34 L-3 Communications Holdings, Cl3 Lockheed Martin Masco Norfolk Southern 60 Northrop Grumman PACCAR 82 Pall 62 Parker Hannifin 46 Pentair VelocityShares Schedule of Investments ● Equal Risk Weighted Large Cap ETF ● July 31, 2013 (Unaudited) Description Shares Fair Value Pitney Bowes $ Precision Castparts 28 Quanta Services* Raytheon Republic Services, ClA Robert Half International Rockwell Automation 54 Rockwell Collins 94 Roper Industries 76 Ryder System 70 Snap-on 60 Southwest Airlines Stanley Black & Decker 68 Stericycle* 84 Textron Tyco International Union Pacific 34 United Parcel Service, ClB 88 United Technologies 62 Waste Management WW Grainger 28 Xylem Information Technology — 13.9% Accenture, ClA 96 Adobe Systems Advanced Micro Devices Agilent Technologies Akamai Technologies* Altera Amphenol, ClA 62 Analog Devices Apple 42 Applied Materials Autodesk Automatic Data Processing BMC Software Broadcom, ClA CA Cisco Systems Citrix Systems Cognizant Technology Solutions, ClA* Computer Sciences Corning Dell eBay* Electronic Arts* EMC F5 Networks* 90 Fidelity National Information Services Fiserv 88 FLIR Systems Google, ClA* 8 Harris Hewlett-Packard Intel International Business Machines 46 Description Shares Fair Value Intuit $ Jabil Circuit JDS Uniphase Juniper Networks KLA-Tencor Lam Research* 90 Linear Technology LSI Mastercard, ClA 10 Microchip Technology Micron Technology Microsoft Molex Motorola Solutions NetApp NVIDIA Oracle Paychex QUALCOMM Red Hat SAIC Salesforce.com* SanDisk 92 Seagate Technology Symantec TE Connectivity Teradata Teradyne Texas Instruments Total System Services VeriSign Visa, ClA 38 Western Digital 82 Western Union Xerox Xilinx Yahoo! Materials — 4.3% Air Products & Chemicals 92 Airgas 78 Alcoa Allegheny Technologies Avery Dennison Ball Bemis CF Industries Holdings 40 Cliffs Natural Resources Dow Chemical Eastman Chemical 72 Ecolab 84 E.I. du Pont de Nemours FMC 98 Freeport-McMoRan Copper & Gold International Flavors & Fragrances 60 International Paper 92 LyondellBasell Industries, ClA 70 MeadWestvaco Monsanto 64 VelocityShares Schedule of Investments ● Equal Risk Weighted Large Cap ETF ● July 31, 2013 (Unaudited) Description Shares Fair Value Mosaic $ Newmont Mining Nucor Owens-Illinois PPG Industries 34 Praxair Sealed Air Sherwin-Williams 26 Sigma-Aldrich 96 United States Steel Vulcan Materials 60 Telecommunication Services — 1.3% AT&T CenturyLink Crown Castle International Frontier Communications Sprint* 2 12 Verizon Communications Windstream Utilities — 7.3% AES AGL Resources Ameren American Electric Power CenterPoint Energy CMS Energy Consolidated Edison Dominion Resources DTE Energy Duke Energy Edison International Entergy Exelon FirstEnergy Integrys Energy Group NextEra Energy NiSource Northeast Utilities NRG Energy ONEOK Pepco Holdings PG&E Pinnacle West Capital PPL Public Service Enterprise Group SCANA Sempra Energy Southern TECO Energy Wisconsin Energy Xcel Energy Total Common Stock (Cost$4,977,152) Total Investments - 99.5%(Cost $4,977,152) † $ Percentages are based on Net Assets of $5,007,703. * — Non-income producing security. ‡ — Real Estate Investment Trust. Cl — Class NASDAQ — National Association of Securities Dealers Automated Quotations NYSE — New York Stock Exchange As of July 31, 2013, all of the Fund's investments were considered Level 1 of the fair value hierarchy, in accordance with the authoritative guidance under U.S. GAAP. There have been no transfers between Level 1, Level 2 or Level 3 assets and liabilities. It is the Fund’s policy to recognize transfers into and out of Level 1, Level 2 and Level 3 at the end of the reporting period. † At July 31, 2013, the tax basis cost of the Fund’s investments was $4,977,152 and the unrealized appreciation and depreciation were $34,908 and $(28,008), respectively. VelocityShares Schedule of Investments ● Equal Risk Weighted Large Cap ETF ● July 31, 2013 (Unaudited) Security Valuation — Securities listed on a securities exchange, market or automated quotation system for which quotations are readily available (except for securities traded on NASDAQ), including securities traded over the counter, are valued at the last quoted sale price on the primary exchange or market (foreign or domestic) on which they are traded (or at approximately 4:00 pm Eastern Time if a security’s primary exchange is normally open at that time), or, if there is no such reported sale, at the most recent quoted bid. For securities traded on NASDAQ, the NASDAQ Official Closing Price will be used. Debt securities are priced based upon valuations provided by independent, third-party pricing agents, if available. Such values generally reflect the last reported sales price if the security is actively traded. The third-party pricing agents may also value debt securities at an evaluated bid price by employing methodologies that utilize actual market transactions, broker-supplied valuations, or other methodologies designed to identify the market value for such securities. Debt obligations with remaining maturities of sixty days or less may be valued at their amortized cost, which approximates market value. Prices for most securities held in the Fund are provided daily by recognized independent pricing agents. If a security price cannot be obtained from an independent, third-party pricing agent, the Fund seeks to obtain a bid price from at least one independent broker. Securities for which market prices are not "readily available" are valued in accordance with Fair Value Procedures established by the Board. The Fund’s Fair Value Procedures are implemented through a Fair Value Committee (the "Committee") designated by the Board. Some of the more common reasons that may necessitate that a security be valued using Fair Value Procedures include: the security's trading has been halted or suspended; the security has been de-listed from a national exchange; the security's primary trading market is temporarily closed at a time when under normal conditions it would be open; the security has not been traded for an extended period of time; the security's primary pricing source is not able or willing to provide a price; or trading of the security is subject to local government-imposed restrictions. When a security is valued in accordance with the Fair Value Procedures, the Committee will determine the value after taking into consideration relevant information reasonably available to the Committee. In accordance with the authoritative guidance on fair value measurements and disclosure under U.S. generally accepted accounting principles (“GAAP”), the Fund discloses fair value of its investments in a hierarchy that prioritizes the inputs to valuation techniques used to measure the fair value. The objective of a fair value measurement is to determine the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (an exit price). Accordingly, the fair value hierarchy gives the highest priority to quoted prices (unadjusted) in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3). The three levels of the fair value hierarchy are described below: · Level 1 – Unadjusted quoted prices in active markets for identical, unrestricted assets or liabilities that the Fund has theability to access at the measurement date; · Level 2 – Quoted prices which are not active, or inputs that are observable (either directly or indirectly) for substantially the full term of the asset or liability; and · Level 3 – Prices, inputs or exotic modeling techniques which are both significant to the fair value measurement and unobservable (supported by little or no market activity). The valuation techniques used by the Fund to measure fair value during the period ended July, 31 2013maximized the use of observable inputs and minimized the use of unobservable inputs. For the period ended July 31, 2013, there were no fair valued investments in the Fund. VEL-QH-001-0100 Item 2.Controls and Procedures (a) The Registrant’s principal executive and principal financial officers, or persons performing similar functions, have concluded that the Registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the “1940 Act”) (17 CFR 270.30a-3(c))) are effective, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act (17CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)), as of a date within 90 days of the filing date of this report. (b) There were no significant changes in the Registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the Registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant’s internal control over financial reporting. Item 3.Exhibits. A separate certification for the principal executive officer and the principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Exchange Traded Concepts Trust By (Signature and Title) /s/ J. Garrett Stevens J. Garrett Stevens, President Date: September 23, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ J. Garrett Stevens J. Garrett Stevens, President Date: September 23, 2013 By (Signature and Title) /s/ Richard Hogan Richard Hogan, Treasurer Date: September 23, 2013
